Case: 1:18-cv-03424 Document #: 75 Filed: 01/15/19 Page 1 of 25 PageID #:2052



                                                                       FI LED
                        THE UNITED STATES DISTRICT COURT
                       TN
                                                                         JAN 1 5 2019    o\
                     FOR THE NORTHERN DISTRICT OF ILLTNOIS,
                               EASTERN DIVISION
                                                                 - rHoMAs      G. BRUTON
                                                                 CLERK, U.S. DISTRICT CoURT
Protect Our Parks, Inc., Charlotte Adelman,
Maria Valencia, and Jeremiah Jurevis,

                             Plaintiffs,       Case   No. l8-cv-3424

                                               Honorable John Robert Blakey

Chicago Park District and City of Chicago,

                             Defendants.

  MOTION FOR LEAVE BY PRESERVATION CHICAGO AND JACKSON PARK
  WATCH TO FILE A BRIEF AS AMICI CURIAE IN SUPPORT OF PLAINTIFFS'
oPPOSTTION TO DEFETIDANTS' MOTION TO DISMISS OR FOR JUDGMENT Og
                          THE PLEADINGS                           tiCD
                                                                                    C-
                                                                                    ,D
                            (wtrH DEFEI\DANTs' coNSENT)                             -
                                                                                    cn
                                                                                    .!
                                                                                    -
                                                                                    -
                                                 Ward Miller
                                                                                    ,
                                                 Executive Director
                                                 PRESERVATION CHICAGO
                                                 4410 N. Ravenswood
                                                 Chicago, IL 60640
                                                 (733) 334-8800
                                                 wm iller@preservationchicago.org



                                                 Margaret Schmid
                                                 (773) 891-2629
                                                 Brenda Nelms
                                                 (773) 228-0191
                                                 Co-Presidents
                                                  JACKSON PARK WATCH
                                                  P.O.Box 15302
                                                  Chicago, Illinois 6061 5
                                                 j acksonparkwatch@gmail.com


                                                 Pro   Se
  Case: 1:18-cv-03424 Document #: 75 Filed: 01/15/19 Page 2 of 25 PageID #:2053




                    CORPORATE DISCLOSURE STATEMENT AND
                   NOTIFICATION 9.T PUBLICLY HELD AFFILIATES

       Each amici curiae certifies that it is a non-profit corporation organized under 26 U.S.C.   $


501(c)(3), has no parent corporation, does not issue stock, and has no publicly held affiliates.



                                                       //rtum Preservation Chicago
   Case: 1:18-cv-03424 Document #: 75 Filed: 01/15/19 Page 3 of 25 PageID #:2054



                    CORPORATE DISCLOSIIRE STATEMENT ANI)
                   NOTIUCATION OF PI]BLICLY HELD AruILIATBS


       hch   amici curiae certifies that it is a not for profit corporation
                                                                            organized under Illinois
law, has no parent corporatioq does not issue stock, and
                                                         has no publicly held affiliates.




                                                            Uloqorz-t- Sc[,tk^rP
                                                                                                       -
                                                          a>'t*il              \,-oA,w

                                                                    Jackson Park Watch
   Case: 1:18-cv-03424 Document #: 75 Filed: 01/15/19 Page 4 of 25 PageID #:2055




       Preservation Chicago and Jackson Park Watch respectfully request leave          to file   the

accompanying amici curiae brief attached as Exhibit A in opposition to the motion to dismiss or

for judgment on the pleadings by Defendants City of Chicago and Chicago Park District.r

Plaintiffs do not oppose this motion and consent to amici curiae filing their brief. The motion

should be granted for the following reasons:

       1.      As the various amici curioe noted in their various submissions in support of the

Defendant City    of   Chicago and The Chicago Park District's motion       to dismiss Plaintiffs

complaint, the Court has broad discretion to permit the filing of an amicus curiae brief "when the

amicus has an interest ... that may be affected by the decision in the present case" or "when the

amicus has unique information or perspective that can help the court beyond the help that the

lawyers for the parties are able to provide." (See, e.g. Docket No. 61, Motion By Eleven

Museums In the Park, fl 1)

       2.      This Court granted leave to three groups of amici curqie, including eleven

Museums in the Park who provided their support to the Defendants' motion and for the OPC to

become the twelfth museum in the park because      it is substantially similar in form to the other

eleven museums relative to its placement and related alrangements for operation. (See Docket

No.64)    Consistent with the allowance of these amici, the Court should exercise its discretion

and permit amici in support of the Plaintiffs' opposition to the Defendants' motion and various

amici filed in support thereof.

       3.      Amici curiae Preservation Chicago and Jackson Park Watch are local not for

profit organizations who have strong interests in the case in the same fashion that other amici

have exhibited, and meet both bases for filing an amicus curiae brief in this case. First, omici


I A description of each of  the amici curiae Preservation Chicago and Jackson Park Watch is
appended to the proposed brief filed along with this motion.
   Case: 1:18-cv-03424 Document #: 75 Filed: 01/15/19 Page 5 of 25 PageID #:2056




curiae have a strong interest in this case. In general, both organizations are deeply involved with

preservation issues   in the City generally, and with Jackson Park specifically.      Second, the

background, work and experience of the organizations leaves it in a unique position to provide

both information and insights that are not available to the parties, or otherwise have not been

raised and which are of import in light of issues raised by Defendants generally and the amici

Museums in the Park specifically.

       4.      Preservation Chicago and Jackson Park Watch agree with Plaintiffs that Plaintiffs'

claims should not be dismissed. Amici curiae 's proposed brief does not duplicate the arguments

made by Plaintiffs as why the Court should deny the Defendants' motion to dismiss or judgment

on the pleadings. Instead, the propose d amici curiae brief provides the Court various details and

context associated with the Museums       in the Parks that raised in Defendants' motion         and

supporting amici that have not been discussed and which fuither support denial              of   the

Defendants' motion.

        5.     No party or counsel for a party authored this brief in whole or in part, and no

person other than amici curiqe or its counsel contributed any money to fund its preparation or

submission. None      of the amici curiae are a subsidiary or affiliate of any publicly owned
corporation.

        6.     No party would be prejudiced by the filing of this amici curiae brief. Counsel for

Plaintiff has consented to the filing. Counsel for the Defendants have also provided their

consent to the submission of this amici brief.

        For the foregoing reasons, the Preservation Chicago and Jackson Park Watch's motion

for leave should be granted, and the amici curiae brief attached as Exhibit A should be filed.

Dated: January 15,2019
Case: 1:18-cv-03424 Document #: 75 Filed: 01/15/19 Page 6 of 25 PageID #:2057




                             Respectfu   lly   subm itted,


                             PR.ESERYATION           CHICA@




                             IACKSONPARKWATCH
                                                                       n-{
                                                                 -

                             q,,!lp^q@-\e-t                  S   &wt
                                           L^l
                            --\   fa*t )l,rt",
                              Co-Presidents
Case: 1:18-cv-03424 Document #: 75 Filed: 01/15/19 Page 7 of 25 PageID #:2058




                        EXHIBIT A
     Case: 1:18-cv-03424 Document #: 75 Filed: 01/15/19 Page 8 of 25 PageID #:2059



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS,
                                EASTERN DIVISION

Protect Our Parks, Inc., Charlotte Adelman,
                                              )
Maria Valencia, and Jeremiah Jurevis,
                                              )
                                              )
                             Plaintiffs,      )   Case   No. l8-cv-3424
                                              )
v.                                                Honorable John Robert Blakey
                                              )
                                              )
Chicago Park District and City of Chicago,
                                              )
                                              )
                             Defendants.      )
  BRIEF OF AMICI CARIAE PRESERVATION CHICAGO AND JACKSON PARK
  WATCH AS AMICI CURAE IN SUPPORT OF PLAINTIFFS' OPPOSITION TO
DEFENDANTS' MOTION TO DISMISS OR FOR JUDGMENT ON THE PLEADINGS




                                                     Ward Miller
                                                    Executive Director
                                                    PRESERVATION CHICAGO
                                                    4410 N. Ravenswood
                                                    Chicago, lL 60640
                                                    (733) 334-8800
                                                    info@preservationchicago. org


                                                   Margaret Schmid
                                                   Brenda Nelms
                                                   Co-Presidents
                                                   JACKSON PARK WATCH
                                                   P.O.Box 15302
                                                   Chicago, Illinois 60615

                                                   Pro Se
   Case: 1:18-cv-03424 Document #: 75 Filed: 01/15/19 Page 9 of 25 PageID #:2060



                         INTEREST AND IDENTITY OF               AMICI

        This amici curioe brief is submitted by Preservation Chicago, a 501 (c) (3) non-profit

preservation and historic advocacy organization which has for almost two decades worked on

issues impacting Chicago's historic landmarks and landscapes,l and Jackson Park Watch, a Hyde

Park based community organization devoted to issues in Jackson Park.2 Amici, have unique

expertise and knowledge arising from their work and experience, and submit this brief to provide

important information that is not included in the presentation of the parties or within in the

submission from the eleven "Museums in the Park" who have provided their support for the

proposed Obama Presidential Center (the "OPC") as well as for Defendants' motion to dismiss.3

The proposed OPC is to be located and constructed on approximately 20 acres of public parkland

in historic Jackson Park, a world-class park designed by perhaps one of world's greatest landscape

architects of all time, and certainly the greatest of the 19th century American designers, Frederick

Law Olmsted.

        The Museums in the Park argue (as do the Defendants) that because their museum facilities

are situated in various parks throughout Chicago, and because the Defendants' proposal is for the

OPC to be situated in historic Jackson Park, it is therefore appropriate for the OPC to be situated

in Jackson Park. Repeating an argument raised by the City of Chicago in connection with the



I Preservation Chicago works to protect and create Chicago landmarks and designated districts, structures
as well as important parks, boulevards and landscapes. Executive Director Ward Miller has an extensive
architectural and historical background, and has worked with distinguished organizations and architectural
firms in Chicago. Additional information is included in the attached Appendix.
2
  Jackson Park Watch is a well-respected community-based research and advocacy organization working
to ensure community input in major decisions concerning Jackson Park, advocating for prioritization of
local uses and users, and creation of a single comprehensive plan for the Park. Co-presidents Brenda Nelms
and Margaret Schmid, both academically trained, are Hyde Park residents with a history of enjoying and
volunteering in Jackson Park. Additional information is included in the attached Appendix.
3
  Amici here state that no party or party's counsel authored the brief in whole or in part, and that no parly
or party's counsel contributed money that was intended to fund preparing or submitting the brief.
  Case: 1:18-cv-03424 Document #: 75 Filed: 01/15/19 Page 10 of 25 PageID #:2061



proposed Lucas Museum,4 the Museums           in the Park further argue that the failure to     grant

Defendants' motion to dismiss "could negatively impact some or all of amici curiae and the

museum-going public by potentially diverting resources away from the museums' mission to serve

the public interest." (Brief at 3) The amici submit this brief to provide historical context and

information that has not been otherwise provided which demonstrates that the information from

the Museums in the Park is incomplete and inaccurate at best, and that their concerns are

unwarranted and unsupported.

                                        ARGUMENT

       As         be explained in detail below, there is no other situation where a brand-new

institution in a new building and a new campus has been situated in a historic Chicago park and

landscape of such importance. Indeed, just a few years ago, the attempt to move the Chicago

Children's Museum to Grant Park was soundly (and properly) rejected. Contrary to the express

and/or implied arguments, the settings and context for the eleven Museums in the Park were all

very different from that being proposed for the OPC. The Museums in the Park utilized reclaimed

historic buildings, or were constructed on sites of previously existing buildings that became

available, or were constructed on former railyards or empty non-parkland. In summary,

        o   Four of the museums took over existing buildings and remodeled and/or restored them
            in part (Museum of Science and Industry, The DuSable Museum of African American
            History, National Museum of Puerto Rican Arts & Culture, National Museum of
            Mexican Art);

        o   Three of the museums in the parks were built on the existing footprints of prior
            buildings, which were demolished for a new museum structure (The Art Institute of
            Chicago, Museum of Contemporary Art Chicago, Peggy Notebaert Nature Museum);
            and




ahttps://www.chicagotribune.com/ct-lucas-museum-public-trust-park-district-land-perspec-0109-
20150108-storv.html
      Case: 1:18-cv-03424 Document #: 75 Filed: 01/15/19 Page 11 of 25 PageID #:2062



          .       Four museums were built outside of existing parkland (Field Museum of Natural
                  History, Shedd Aquarium, Adler Planetarium, Chicago History Museum).

I.        Frederick Law Olmsted and the History of Jackson Park.

          Jackson Park was designed by noted landscape architects, Frederick Law Olmsted and

Calvert Vaux beginning in the 1870s, Olmsted and his firm designed both this park and its adjacent

connecting parks of the Midway Plaisance and Washington Park for the South Parks Commission.

These parks and boulevards were all planned as one uniform idea and concept. Olmsted, also the

designer      of New York's Central Park and Riverside Park, to name several examples,               was

considered a genius and true artist in his trade, with his landscapes treasured as works of art.

Olmsted parks are highly respected and are considered both local Chicago and national treasures

by many.

          Jackson Park (as well as the Midway Plaisance and Washington Park) are considered to be

some of the finest-quality parks in the United States, and the very best of the Chicago parks that

line and border the Chicago Lakefrontfor 24 miles. These parks have been historically understood

to be "forever open and free to all" by its citizens and elected officials, to be used only for the

recreational enjoyment of the people, without encumbrances. This open acces5               6'fslsyer open
                                                                                       -
and free"          is a special feature of Chicago and is unparalleled for any large American city. It is
              -
therefore a landmark         in city planning and was also considered and encompassed in          Daniel

Bumham's 1909 Plan of Chicago.

il.       The Establishment of the Eleven "Museums in the Park" Are Not Comparable to The
          Circumstances Surrounding the Development of the Obama Presidential Center.

          As seen below, each of the eleven Museums in the Park was created and developed under

circumstances that did not involve the destruction of parks or landscapes, and are inapposite to the

circumstances surrounding the Obama Presidential Center.
     Case: 1:18-cv-03424 Document #: 75 Filed: 01/15/19 Page 12 of 25 PageID #:2063



         A.     The Art Institute of Chicago/ World's Congress Auxiliary Building, World's
                Columbian Exposition

         The Art Institute of Chicago and what is referred to as the Allerton Building, the oldest

section of the art museum, was constructed in 1893, fronting Michigan Avenue at Adams Street.

The limestone-clad Beaux Arts style Allerton Building was designed by Boston architects Shepley,

Rutan & Coolidge, successor to the firm of H. H. Richardson and one of the most well-respected

East Coast firms of the day. s No part of what was to become Grant Park (originally known as

Lake Park) was destroyed to place the Art Institute in its location. The new permanent building

of the An Institute was constructed on approximately the same footprint as that of a prior structure,

The Interstate lndustrial Exposition Building, a very large structure and exhibition hall, completed

in   1873 and designed by architect   William Boyington, who was the architect of the Old Chicago

Water Tower. That original structure, defined as an elongated and enorrnous building, measuring

200' x 800', was topped with three large domes and stood from about 1873-1890. It then was

replaced by the Allerton Building, which was constructed for the 1893 World's Fair and as a

permanent home for The      Art Institute of Chicago. The new building served       as a welcome   building

and site of the World's Parliament of Religions, from September 11-16th, 1893.

         A. Montgomery Ward, the "Protector of Chicago's Lakefront," successfully halted the

building of other permanent structures in what was later to be called Grant Park. Due to the efforts

and long-time span of these legal challenges in the courts, many Chicagoans "blamed Ward for




5
 Harold M. Mayer and Richard C. Wade, Chicago: Growth of a Metropolls (Chicago and London:
University of Chicago Press, 1974) at 122, a description of the "glass and iron building" along with a photo.
    Case: 1:18-cv-03424 Document #: 75 Filed: 01/15/19 Page 13 of 25 PageID #:2064



Grant Park's raw and unfinished appearance over a long period of time,"6 further emphasizing

that Grant Park was not yet fully completed as envisioned or as we know it today.

         B.      The Museum of Science and Industry/Palace of Fine Arts         Building

         "When the United States Congress officially selected Chicago as the site of the World's

Columbian Exposition      in   1890, Bumham and Root were named the consulting architects and

Olmsted as the consulting landscape architect for the Fair. Olmsted recommended Jackson Park as

the site for the fairgrounds because of its largely unfinished condition and its proximity to Lake

Michigan. He believed that the lake would provide a dramatic backdrop and would serve as an

inspiration for the design and of the entire campus. The architects soon began working with

Olmsted to develop a general scheme for the fairgrounds."T

         The Museum of Science and Industry building, constructed         in 1893, was originally built   as

"The Palace of Fine Arts" to house paintings and sculpture as part of the World's Columbian

Exposition of 1893.8 Jackson Park was designed in phases by Olmsted and his firm and special

accommodations were made both before and after the Fair for the building that would become the

MSI.e Therefore, no part of Jackson Park was destroyed following the Fair in order to place the

Museum of Science and Industry.




6 "Daniel H. Burnham and Chicago Parks," Julia S. Bachrach, Chicago Park District Historian,
https://www.chicagoparkdistrict.com/sites/default/files/images/page/burnham.pdf (last visited Jan. I l,
201e\.
7
  lbid., at 4-5.
8
  The Drno* City; A Portfolio of Photographic Views of the Wortd's Columbian Exposition, (St. Louis:
N.D. Thompson Publishing Company, 1893), Introduction by Halsey C. Ives.
e
  "Olmsted described the Jackson Park site as it appeared in 1890 as 'the least parklike ground within miles
of the city.' It consisted of marshy flats covered with reeds and scrub vegetation, and the landscaping
activity that made it essentially the Jackson Park of today was a herculean effort." Peter Bacon Hales,
"Introduction," in Stanley Applebaum, Spectacle in the Wite City: The Chicago 1893 World's Fair (Calla
Editions,2009), at 5
     Case: 1:18-cv-03424 Document #: 75 Filed: 01/15/19 Page 14 of 25 PageID #:2065



         The Palace of Fine Arts building, designed by Charles Atwood and Daniel Bumham of the

D.H. Burnham      &    Company architectural firm, was located and constructed under the general

supervision and approval of Frederick Law Olmsted. His firm of Olmsted & Vaux, later known as

Olmsted, Olmsted & Eliot, expressly made accommodations in the plans for the park for what was

considered the only permanent building of a large scale on the Fairgrounds of the Columbian

Exposition. Jackson Park's plans included a series of naturalistic Lakefront spaces, lagoons and

canals extending into the City's South Side neighborhoods of Hyde Park, Woodlawn, South Shore,

Washington Park, with grand carriageways, now considered great boulevards, inter-connecting

them, all of which were undisturbed by the placement of the building.

         Following the closing of the Columbian Exposition, the Palace of Fine Arts building

housed the original Field Museum, also known as the Field Columbian Museum, from 1894 to

1922 (see below, Section     C).   tn the early 1930s, at the height of the Depression and after being

mothballed for more than a decade, the building was reconstructed in more permanent materials

as   originally envisioned, and became the home for the new Museum of Science and Industry (MSI).

Julius Rosenwald, a philanthropist and former president          of   Sears, Roebuck and Company,

completely funded the reconstruction and restoration of the facades of the building in limestone,

while also endowing and supporting the new museum, on the same site, design and footprint           as

the original 1893 building.

         C.      The   Field Museum of Natural History.

         The first or original Field Museum of Natural History (also known for a time as the Field

Columbian Museum) was funded by retail magnate Marshall Field to provide a permanent home

to house alarge number of objects relating to the natural history and anthropology exhibits from
     Case: 1:18-cv-03424 Document #: 75 Filed: 01/15/19 Page 15 of 25 PageID #:2066



the Fair and, as noted above, was originally housed in the former Palace of Fine Arts Building in

Jackson Park.

          The current Field Museum of Natural History (also known at one time as the Chicago

Museum of Natural History) on what is now the Museum Campus was designed by Daniel

Bumham and the D.H. Burnham Company Architects and was completed                      in 1922. The new
museum building was originally to be sited on an axis with Congress Parkway and the Lakefront,

just east of Michigan Avenue and on the approximate site of Buckingham Fountain.lo This location

was challenged in the courts, and a lawsuit by retail magnate A. Montgomery Ward to keep the

Lakefront "forever open and free" lasted for years. Ward actually filed four different suits that

successfully kept Grant Park free and clear of development, including from that of the Field

Museum.ll

          Ultimately, the Field Museum's new marble building of 1922 was located just south of

Grant Park on former rail yards. It was not partof Grant Park at the time of construction, although

later it was sulrounded by an extension of Grant Park, named in honor of Daniel Burnham, known

as Bumham Park and now the site of the "Museum           Campus." It is fair to say that the park grew

around the Field Museum, and not vice versa.

          D.      The John G. Shedd Aquarium

          The John G. Shedd Aquarium was named after the former president of Marshall Field              &
Company, the giant retailer and one-time wholesaler with a magnificent store on Chicago's State

Street. Shortly after his retirement in 1924, Shedd donated $2 million to build what would be the


10Mayer and Wade, at292-298, with photos.
tt                   Museum,24l lll. 496 (1909)(enforcing right to open space); see also Chicago v. Ward,
     See Ward v. Field
169 Ill 392 (1897)(enjoining construction by City of Chicago in area of what was referred to as Lake Park);
Blissv.Ward,I98Ill. 104(affirmingthatLakeParkwastobefreeofstructures);SouthParkCommissioners
v. Montgomery l[/ard & Co., 248 lll. 299 (1910) (affirming dismissal of actions for condemnation by
municipality for land held by defendant).
     Case: 1:18-cv-03424 Document #: 75 Filed: 01/15/19 Page 16 of 25 PageID #:2067



world's largest aquarium at the time. James Simpson, Shedd's successor          as president   of Marshall

Field & Company, arranged for the South Parks Commission (predecessor of the Chicago Park

District) to donate    a   circle of empty land it owned at the foot of l2th Street (now Roosevelt Road)

for the site of the public aquarium. The building was designed by Graham, Anderson, Probst &

White,l2 the successor firm to D. H. Burnham and Bumham Brothers Company. The Shedd

Aquarium opened on May 30, 1930. While today the Shedd may appear to have been constructed

in   a   park, this is another case where the park came to surround the new building.

            E.     The Adler Planetarium

            Max Adler, retired vice-president of Sears, Roebuck and Company, donated $500,000 for

the construction of the Adler Planetarium in 1928. He also purchased what was then cutting-edge

astronomical equipment for installation in the Planetarium. Adler, who was married to Julius

Rosenwald's daughter, originally proposed to locate the Planetarium at what became the Museum

of Science and Industry, but related delays resulted in the decision to build it at the northern tip of

the recently completed Northerly Island. No parkland was disturbed, altered or destroyed in

conjunction with the building of the Planetarium. The building was designed by Emst Grunsfeld

in about 1933, and was part of the "Century of Progress"-Chicago World's Fair of 1933. While

the Adler Planetarium is not in a typical park, it appears to balance Navy Pier to the north in its

overall plan, loosely following Bumham's 1909 Plan of Chicago.          13




r2
   See Shedd Aquarium: the First 75 Years. Karen Furnweger (Tehabi Books, 2005), at9-26;"Choose Site
for $2,000,000 Shedd Gift," Chicago Daily Tribune, January 24,1924; "Shedd Aquarium Is Expected to
Prove Most Popular Among Chicago's Attractions," Chicago Commerce, Feb. 2, 1924; "Shedd Society
Visions Finest Aquarium Here," Chicago Daily Tribune [Feb.] 14,1924; "Complete Plans Announced for
Sledd Aquarium," Chicago Daily Tribune, April 14,1925; Mayer and Wade, at292-298, with photos.
13
   See "$500,00 Gift to Build Park Planetarium," Chicago Daily Tribune, June 7, 1928;
"Takes $500,000 Adler Gift for Planetarium," Chicago Daily Tribune, June 21, 1928;
"Editorial of the Day: CHICAGO'S PLANETARIUM," Chicago Daily Tribune, Jily 3,1928; "Ready to
Draw Building Plans of Planetarium: Donor, Architect, Return from Foreign Tour," Chicago Daily Tribune,
October 3, 1928; Mayer and Wade, at.292-298, with photos;
  Case: 1:18-cv-03424 Document #: 75 Filed: 01/15/19 Page 17 of 25 PageID #:2068



       F.      DuSable Museum/South Park Commissioners Headquarters

        The DuSable Museum was originally located in the home of Dr. Margaret Burroughs and

founded   in 1961. In or around 1934,the        South Parks Commission was consolidated into the

Chicago Park District. This consolidation left several structures underutilized, mothballed or

vacant in the Chicago Park System, as all administration was centralized into a new headquarters,

adjacent to the north end of Soldier   Field. In the early   1970s the DuSable Museum relocated   from

Dr. Burroughs' home to the former South Parks Commission's Headquarters Building in

Washington Park, an existing building dating to about 1910. The museum later expanded with an

addition known as the Harold Washington Building, also within the framework of the Olmsted-

designed park and its historic streets. Most recently, the museum expanded into the former

Washington Park Horse Stables buildings, constructed by the noted firm of Burnham & Root and

dating from the 1880s. Both of these examples engage historic buildings and modest additions as

needed for expansion, but within an existing framework of buildings and spaces. la

       G.      Pegg Notebaert Nature Museum (Chicago Academy of Sciences)

       Lincoln Park, located on the Lakefront on the City's North Side, was originally part of the

Public City Cemetery grounds at its southem end adjoining the old Catholic Cemetery. These

lands were cleared for a park over concerns of public health issues, beginning in the 1860s and

still continuing at the time of the Chicago Fire of 1871, when residents fleeing the flames ran for

cover in some of the empty graves of those relocated to other cemeteries.




htlpS-./_e"Ury-*tpsdia.org/wiki/Max_AdlerJSears) (lasted visited           Jan.        2,      2019);
https://en.wikipedia.org/wiki/Adler Planetarium (last visited at                Jan. 2, 2019);
www.encyclopedia.chicagohistory.org/pages/23-html (last visited Jan.2,2019).
1a Amina J. Dickerson, "DuSable Museum," The Encyclopedia
                                                               of Chicago History, edited by James R.
Grossman, Ann Durkin Keating, and Janice L. Reiff (Chicago and London, University of Chicago Press,
2004), at249-50.
     Case: 1:18-cv-03424 Document #: 75 Filed: 01/15/19 Page 18 of 25 PageID #:2069



         The Matthew Laflin Memorial Building of 1893, by architects Patten          & Fisher, was part

of the Chicago Academy of Sciences, Chicago's oldest museurn, founded in 1857 to "promote

knowledge of the region's natural history." It was constructed as a sort of adjunct World's Fair

building in Lincoln Park, although not officially associated with the Fair. This historic structure,

located at Clark Street and Armitage, is now the Lincoln Park Zoo Administration Building. In

turn, the Chicago Academy of Sciences, similar in some of its original collections to the Field

Museum, left the Laflin Building for a new structure with a new name, the Peggy Notebaert Nature

Museum. It was designed by Perkins & Will Architects and constructed in 1999 on the site of the

former "Shops Buildings" or service buildings of Lincoln Park. These were demolished to allow

for the new museum building on the footprint of the razed structure.

         These are excellent examples of a tradition of constructing a new building on the site and

footprint of an old building-mostly service structures-as well as of reusing an historic building

                                                        ls
for another purpose that would benefit the public.

         H.     Chicago Historical Society/Chicago History Museum (renamed in 2006)

         The Chicago History Museum, originally known as the Chicago Historical Society, was

founded in 1856 and was a victim of the Chicago Fire of 1871, when most of its collections were

lost to that tragic fire that also destroyed much of the Central Business District. The museum then

occupied another building by Henry Ives Cobb, opened           in   1896 and located at 632   N. Dearborn

Street, the same site as the pre-fire   building. It remained in this location for 36 years. However,

in the 1930s this area, now known as "River North," became less desirable, as it                  became

overwhelmed with transient hotels and businesses that were aligned with other blighted areas near

downtown Chicago.     ln 1932 the Chicago Historical         Society moved to the corner of Clark and


15Paul Heltne, "Chicago Academy of Sciences," Ibid.,         at 130-31; http://www.naturemuseum.org/the-
museum/history (last visited Jan. 12,2019).

                                                   t0
  Case: 1:18-cv-03424 Document #: 75 Filed: 01/15/19 Page 19 of 25 PageID #:2070



North Avenue, at the edge of Lincoln Park on a modest site at a heavily commercialized

intersection on what was a portion of the former City Cemetery lands once lined with mausoleums

and headstones. The new Georgian-Federalist Style building was designed by Graham, Anderson,

Probst & White. The museum expanded its facilities in 1972, with a new addition hugging Clark

Street, which did not impact the Lincoln Park side of the building. The addition was designed by

Alfred Shaw and Associates and later remodeled by Holabird & Root.16

          I.     Museum of Contemporary Art/Former lllinois National Guard Armory

          The Museum of Contemporary Art      ("MCA") is another example of a museum that was built on

the site of a former public building rather than on parkland. The MCA opened its doors                        n   1967,   n
a small   building at 237 East Ontario Street, a former bakery building. To accommodate continued

growth, in 1999 the MCA reached an agreement to construct a new building on the site on the partial

footprint of the Illinois National Guard's /1$ Cavalry Illinois National Guard's Armory, also known as

the Chicago Avenue Armory. The old historic building situated in the west end of what is known as

Lake Shore Park was designed by Holabird & Roche in about        1   9   1   5. In about   I 993 , the   historic building

was demolished and replaced with a new structure designed by German architect, Josef Paul Kleihues,

which opened on June 21, 1996. The new MCA structure was restricted to building on half of the

armory's footprint and limited to not exceeding the height of the original armory structure.lT

                 The National Museum of Mexican        Art/Harrison Park Natatorium




16 Michael Ebner, "Chicago Historical Socielr," Encyclopedia                      of   Chicago History,           at   136;
https://www.chicagohistory.org/about-the-building/ (last visited J an. 12, 2019).
t7    See https://www.mcachicago.org/About/History               (last visited Jan. 3,                             2019);
https://www.mcachicago.org/About/Building (last                   visited Jan.     3,                              2019);
https://www.chicagoparkdistrict.com/index.php/parks-facilities/lake-shore-park#History   (last visited Jan.
3, 2019); http://shifting-grounds.net/index.html (last visited Jan. 3, 2019); "Get your guard up: MCA
arrnory move may put the kibosh on new park," Chicago Tribune, April 28, 1985; "Museum to build on
arrnory site," Chicago Tribune, May 6, 1988.

                                                     11
    Case: 1:18-cv-03424 Document #: 75 Filed: 01/15/19 Page 20 of 25 PageID #:2071



           The National Museum of Mexican Art, located at 1852 W. 19th Street in the Pilsen

Community was founded in 1982 as the Mexican Fine Arts Center Museum. It opened its doors in

1987 in Harrison Park. This is another example of reuse of an existing building in apark; the

museum was located       in a renovated natatorium building or enclosed pool house. In 2001,           the

museum expanded to a 48,000 square-foot, state-of-the-art facility on the same site and in 2006

took on a new name, the National Museum of Mexican Art.18

           K.    National Museum of Puerto Rican Arts & Culture/Humboldt Park Stables

           Located   in Humboldt Park, the National Museum of           Puerto Rican Arts     & Culture
("NMPRAC") is a particularly outstanding example of the reuse of an existing building for one of

Chicago's "museums in the parks." Founded in 2000 by members of Chicago's Puerto Rican

community and local supporters of arts and culture, the early years of the museum centered on

renovating the historic Humboldt Park Horse Stables, an iconic building that has been culturally

and historically significant to Chicago since the late lgth century. Designed by architects Fromman

&   Jebsen and constructed   in 1895-1896, the Humboldt Park Stables feature fine quality materials

rarely seen today: red pressed brick, timber cornices and gables, glazed corner tiles, dramatic

turrets and archways, and a long sloping red tile roof. In December     of 1895, Danish immigrant and

master landscape architect Jens Jensen, was named Superintendent of Humboldt Park and later,             of
Chicago's West Park System. Jensen's offrce was located on the first-floor turreted office at the

southeast corner of the building, overlooking the park.




r8 See http://nationalmuseumofmexicanart.org/contenVabout-us-0            (last visited Jan.    3,   2019);
https://www.chicagoparkdistrict.com/parks-facilitieslharrison-carter-park (last visited Jan. 3, 2019); "The
race for space," Chicago Tribune, May 10, 1987;"Amuseum grows in Pilsen," Chicago Tribune, April26,
200   l.



                                                    t2
     Case: 1:18-cv-03424 Document #: 75 Filed: 01/15/19 Page 21 of 25 PageID #:2072



         The stable building was listed on the National Register of Historic Places in 1991, but

shortly afterwards a fire destroyed much of the roof and the second floor, and a long period of

renovation began. Work on the exterior of the building were completed in 1998. The interior has

undergone significant renewal with the building of several galleries and classrooms in 2010. In

2074, the second floor was fi.rlly renovated, adding another gallery space and administrative

offices.le The restoration and thoughtful reuse of this extraordinary space has been heralded as a

tremendous gift to the community.

III.     Refusal to Grant Defendants' Motion Will Not Imperil the Museums in the Parks and
         Will Not Harm the Public Interest.

         The Museums in the Park submission argues that the failure to grant the Defendants'

Motion to Dismiss the Plaintiff s Case "could negatively impact some or all of amici curiae and

the museum-going public by potentially diverting resources away from the museums' mission to

serve the public interest." (Brief at   3) From the experience and work of the amici both with    these

institutions and more generally, this statement is simply untrue and unsupported. As the foregoing

demonstrates, the proposed Obama Presidential Center would be uniquely situated, and indeed the

situations of the eleven museums differ widely among themselves. Accordingly, whether or not

the Obama Presidential Center is ultimately constructed in Jackson Park      will   have no bearing on

the functions, missions, or public benefits of the other museums., and this argument from the

Defendants and the Museums in the Parks should be disregarded.




te See https://www.chicagoparkdistrict.com/parks-facilities/humboldt-alexander-von-park#History    (last
visited Jan.3,2019\; http://nmprac.org/about/ (last visited Jan. 3, 2019).




                                                   13
  Case: 1:18-cv-03424 Document #: 75 Filed: 01/15/19 Page 22 of 25 PageID #:2073



IV.    Conclusion

       The express and./or implied argument of the Museums in the Park that the Obama

Presidential Center is simply the same in circumstance and context as the other museums is

inaccurate and unfounded. While museums have been situated            in various   spaces (often as

repurposed buildings or on the footprint of prior buildings), none of the circumstances involving

the Museums in the Park involved destruction of 19.3 acres of historic landscape and landmark

quality park; in fact, Jackson Park is listed on the National Register of Historic Places. No other

park building or museum in Chicago's park system rises to 235 feet in the air as is proposed for

the Obama Museum Tower, essentially the height of a 23-story building. The Museum of Science

and Industry, designated by Olmsted as the centerpiece building           of Jackson Park after the
Columbian Exposition was concluded, rises at the topmost point of its dome to about 53' in height.

To accommodate the Obama Presidential Center in Jackson Park, many hundreds of trees would

be destroyed-some old growth trees-and almost twenty acres of Olmsted-designed parklands

would be severely compromised. That the Obama Foundation and City may need to consider            -
and indeed should consider   - a more sensitive preservation   approach to siting its new campus is

not a threat in any fashion to any of the existing Museums in the Park.




                                                t4
  Case: 1:18-cv-03424 Document #: 75 Filed: 01/15/19 Page 23 of 25 PageID #:2074




       For these   treasons,   amici cariae Preservation Chicago and Jackson Park Watch

respectfully urges the Cornt to deny the Defendants motion to dismiss or for judgment on the

pleadings.

                                     PRESERVATIOhI CHICAGO




                                     JACKSON PARK WATCH

                                     {lta,tq@r.e-t S&utl'n-(
                                    3*JU             uJr,Lo




                                             15
  Case: 1:18-cv-03424 Document #: 75 Filed: 01/15/19 Page 24 of 25 PageID #:2075



                                           APPENDIX

Preservation Chicago is a nonprofit advocacy organization committed to championing the
protection, revitalization, and adaptive reuse of Chicago's unique and irreplaceable historically
significant architecture, neighborhoods, and urban spaces. Through advocacy, outreach,
education, and partnerships, Preservation Chicago seeks to affect positive change.

Preservation Chicago was founded in 2001 by citizens upset by the large number of historic
buildings lost to demolition. At that time, support for preservation efforts was focused on the Loop
and Central Business DistrictiDowntown. The founding members of Preservation Chicago felt
there was urgent need for a citizen's group additionally dedicated to working throughout Chicago's
many neighborhoods and communities. Now working in partnership with residents, neighborhood
organizations, community groups and likeminded organization, our adopted motto has become
"Citizens advocating for the preservation of Chicago's historic architecture."

Ward Miller studied architecture at the Illinois Institute of Technology in Chicago. For twenty
years, Mr. Miller worked at Vinci-Hamp Architects, Inc. (formerly Office of John Vinci), where
he was the Project Architect and Manager for restoration projects, including Holy Family Church.
dating from 1857, The Episcopal Church of the Epiphany, and the Heller House by Frank Lloyd
Wright to name several. He also worked with Vinci on numerous temporary and permanent art
installations at The Art Institute of Chicago and other museums.

As Executive Director of Preservation Chicago, Miller advocates for historic preservation and is
involved in campaigns to encourage restoration and reuse of many of Chicago's historic
buildings. In 2010, Mr. Miller completed the long-awaited book, "The Complete Architecture of
Adler & Sullivan," along with co-author, .Iohn Vinci. The book has received both national and
international accolades and was awarded the Gold Meclal from the Independent Publishers of
America. The book also received an Honor Award from AIA Chicago in addition to receiving the
Book of the Year Award by Atlantic Magazine in 2010 and ZOll.




Jackson Park Watch is a community-based research and communications advocacy
organization. Begun in fall 2015 by Hyde Park residents concerned about the lack of information
about a project (since abandoned) to construct an visitor center and outdoor music venue in the
Park, it has since become a trusted resource of information about all plans related to the Obama
Presidential Center, related road changes, and the federal review processes underway. JpW
communicates through both periodic Jackson Park Watch Updates and carefully researched
information on its website wwwjacksonparkwatch.orq. It is a consulting party in the Section 106
federal review currently underway, partners with established organizations such as Preservation
Chicago and others, and is often cited in media reports on the OPC and related issues.

Jackson Park Watch co-president Brenda Nelms, who has a PhD in history, is a long-time Hyde
Park resident. Jackson Park was a favorite playground as she reared her two children. She
volunteers at the Bobolink Meadows and participates in two local park advisory committees. She
  Case: 1:18-cv-03424 Document #: 75 Filed: 01/15/19 Page 25 of 25 PageID #:2076



retired from the position   of   Senior Director   of   Foundation and Corporate Relations at the
University of Chicago.

Jackson Park Watch co-president  Margaret Schmid, who has a PhD in sociology and is also a
Hyde Park resident, was on the faculty at several Chicago universities before -moving
                                                                                      on to
leadership positions in public sector unions and health care advocacy organizatiois.
                                                                                        She
volunteers in the Japanese Osaka Garden on the Wooded Island in Jackson park, and
                                                                                        also
participates in local park advisory committees. She retired from the position of Legislative
Director for AFSCME Illinois Council 31.
